Citation Nr: 9902312	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
thoracic outlet syndrome secondary to residuals of right 
second rib resection.  

2.  Entitlement to service connection for pain and limitation 
of motion of the upper extremities, chest pain, respiratory 
impairment, peripheral nerve involvement of the extremities, 
residuals of cervical fusion with neck pain, weakness of the 
extremities, headaches, and dizziness, secondary to residuals 
of right second rib resection.  

3.  Entitlement to service connection for a heart disorder 
secondary to residuals of right second rib resection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1962 to 
September 1964.  

Historically, appellant and the Federal Government entered 
into a settlement under the Federal Tort Claims Act.  In 
addition, a claim for benefits pursuant to 38 U.S.C.A. § 1151 
(formerly § 351) for additional disability involving 
residuals of right second rib resection was allowed by a VA 
Regional Office.  Thereafter, appellant appealed a May 1992, 
implementing rating decision by the Houston, Texas, Regional 
Office, which assigned a noncompensable evaluation for 
residuals of right second rib resection.  However, in a July 
26, 1993 written statement, appellant expressly withdrew that 
issue from appellate status.  See 38 C.F.R. § 20.204(b)(c) 
(1998).  

In a May 1995 rating decision, that Regional Office, in part, 
denied service connection for right shoulder and neck pain 
(classified as thoracic outlet syndrome) secondary to 
residuals of right second rib resection, on the basis that 
the claim was not well grounded; and appellant was so 
informed by letter later that month.  He did not timely 
express disagreement with that rating decision.  The May 1995 
rating decision represents the last final decision on that 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Appellant subsequently appealed a September 1996 rating 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO) which, in part, denied reopening of a claim for thoracic 
outlet syndrome secondary to residuals of right second rib 
resection.  A March 1997 RO hearing was held before a hearing 
officer.  

Appellant subsequently appealed a June 1998 rating decision, 
which denied service connection for pain and limitation of 
motion of the upper extremities, chest pain, respiratory 
impairment, peripheral nerve involvement of the extremities, 
residuals of cervical fusion with neck pain, weakness of the 
extremities, headaches, and dizziness, secondary to residuals 
of right second rib resection; and denied service connection 
for a heart disorder secondary to residuals of right second 
rib resection, on the basis that neither claim was well 
grounded.  

The Board construes the issues on appeal as those delineated 
on the title page of this remand, and will proceed 
accordingly.  With regards to another procedural matter, 
written statements by appellant dated in August 1996 and 
December 1998 are construed as an intention to request a 
total rating based upon individual unemployability or a 
permanent and total disability evaluation for pension 
purposes.  The appellant and his representative should 
clarify the nature of any additional claim, and file with 
specificity at the RO.  Inasmuch as no other issue has been 
developed by the RO, consideration herein is limited to the 
issues on the title page.  Kellar v. Brown, 6 Vet. App. 157 
(1994).  


REMAND

In June and October 1998 Substantive Appeals, appellant 
checked off a box therein indicating that he wanted a hearing 
before the BVA in Washington, D.C.  Accordingly, the RO 
forwarded the case to the Board in November 1998 for that 
purpose.  

However, in a December 1998 Substantive Appeal (which the RO 
faxed to the Board the following month), appellant checked 
off a box therein indicating that he did not want a BVA 
hearing at this time, but instead wanted a hearing at the 
RO before a hearing officer, prior to the case being sent 
to Washington.  He requested the return of his claims folder 
to the RO for scheduling of a hearing at the RO and for 
consideration of issues on appeal.  As there has been some 
recent development on some of these issues, it is appropriate 
to return the claims folder to the RO prior to entry of a 
Board decision on the instant issues.  During REMAND, the it 
should be clarified whether the appellant desires 
consideration of the instant issues by way of hearing officer 
hearing, or indeed now desires a BVA Travel Board Hearing.

Accordingly, the case is REMANDED for the following:

The RO should contact appellant in 
writing, requesting clarification as to 
whether he desires a hearing be held at 
the RO before a hearing officer and/or 
held at the RO before a Travel Board 
member (either in person or by 
videoconferencing).  

In the event appellant timely responds to 
the hearing clarification letter and 
requests a hearing be held at the RO 
before a hearing officer and/or held at 
the RO before a Travel Board member 
(either in person or by 
videoconferencing), the RO should 
schedule such hearing(s).  (See 38 C.F.R. 
§ 20.704(a) (1998), which provides that 
Travel Board hearings are scheduled 
by the RO).  

However, if prior to the date of any 
hearing, appellant decides that he does 
not want a personal hearing but instead 
wants appellate review of the case based 
upon the evidence of record, he may 
withdraw the hearing request in writing 
in accordance with 38 C.F.R. § 20.704(e) 
(1998).  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  (It is noted that 
such procedures may vary, depending on the type of hearing 
held.)

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (historical and statutory notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
